Case 7:20-cr-00013-EKD Document1 Filed 02/20/20 Page 1of3 Pageid#: 1»

CLERK'S OFFICE U.S. DIST. COURT"
AT ROANOKE, VA es”
FILED

 

 

IN THE. UNITED STATES DISTRICT COURT FEB @ 0 2020
FOR THE WESTERN DISTRICT OF VIRGINIA jy o/by

 

ROANOKE DIVISION BY:
FEBRUARY 2020 SESSION
UNITED STATES OF AMERICA )  CaseNo: “T'2OerldD
v. INDICTMENT
)
MICHAEL SHANE ARNOLD Violation:
3 18 US.C. § 1708

The Grand Jury charges that:
Counts 1-9

l. Beginning on or about April 1, 2019, the defendant, MICHAEL SHANE
ARNOLD, was employed as a Highway Contract Route Driver for the Stageline Company,
where he transported mail between the Roanoke Post Office and the Buchanan and Troutville
Post Offices on behalf of the United States Postal Service.

2. From about April 1, 2019, through about November 18, 2019, in the Western
Judicial District of Virginia, the defendant, MICHAEL SHANE ARNOLD, took from a post
office, authorized depository for mail matter, or mail route, the following items contained in

packages sent through the mail, with the intent to steal or otherwise deprive the intended

recipients of the rights and benefits of ownership:

 

 

 

 

 

 

 

 

 

Count Item
1. Seikomatic watch
2. Tony the Tiger collectible’
3. Personal check for approximately $225
4. MomBox
5. Titanic ship blocks construction set
6. Contact Lenses
7. Fishing Accessories

 

 

 
 

Case 7:20-cr-00013-EKD Document1 Filed 02/20/20 Page 2of3 Pageid#: 2

 

 

 

L 8. Eyewear
9. Watch Band

 

 

 

 

 

3. All in violation of Title 18, United States Code, Section 1708.
Counts 10 — 16

4, | From about April 1, 2019, through about November 18, 2019, in the Western
Judicial District of Virginia, the defendant, MICHAEL SHAN E ARNOLD, took from a post
office, authorized depository for mail matter, or mail route, the items contained in packages
addressed to the following recipients and sent through the mail, with the intent to steal or

otherwise deprive the intended recipients of the rights and benefits of ownership:

 

 

 

 

 

 

 

 

 

Count Intended Recipient
10. Bridget Hylton
11. Doris Shukla
12. Jan Asbury
13. | James Julia Harris
14. Michelle Malone & John Roberts
15. Kristy Conley
16. Ellie Holter

 

 

 

5. Allin violation of Title 18, United States Code, Section 1708.
NOTICE OF FORFEITURE
1. Upon conviction of one or more of the felony offenses alleged in this Indictment,

the defendant shall forfeit to the United States:

a. any property, real or personal, which constitutes or is derived from
proceeds traceable to said offenses, pursuant to 18 U.S.C. § 981(a)(1)(C)
and 28 U.S.C. § 2461.

2. The property to be forfeited to the United States includes but is not limited to the
following property:
a. Each of the items identified in Counts 1 through 9, as well as the items

included in the packages sent to the recipients identified in Counts 10 -
through 16.
Case 7:20-cr-00013-EKD Document1 Filed 02/20/20 Page 3of3 Pageid#: 3

 

 

3. If any of the above-described forfeitable property, as a result of any act or omission
of the defendant:

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be
subdivided without difficulty;

eno sp

it is the intent of the United States to seek forfeiture of any other property of the defendant up to

the value of the above-described forfeitable property, pursuant to 21 USS.C. § 853(p).

A TRUE BILL this QO May of February, 2020.
s/Grand Jury Foreperson

FOREPERSON

_ gt THOMAS T. CULLEN
UNITED STATES ATTORNEY -

\

 

 
